DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2021 has been entered.
 Response to Amendment
	The amendment filed 2/4/2021 is entered and fully considered.
Response to Arguments
	Applicant argues that the LIU reference does not teach forming a fused metal nanowire network and would not enable formation of one with a reasonable expectation of success. The argument is not persuasive because applicant has not particularly pointed out how the claimed method is distinguished from the prior art such that a different product is formed. 
The LIU reference teaches dispersing the nanowires and coating the suspension into a film. The oxide layers on the nanowire surfaces are reduced using HCl to form AgCl that is subsequently decomposed. The result is a non-oxidized junction between nanowires. In fact, the formed junction can be exposed to air (oxidized) without 
	Applicant further argues that the optimal process for forming the fused network involves thermodynamic control. However, the claims do not limit the temperature or pressure of the vapor treatment. 
	Applicant argues that the LIU reference does not teach that there is any value to shorter processing times. However, the examiner maintains that shorter processing times are inherently advantageous because they increase product throughput. Although faster processing generally reduces product quality the trade-off is considered to be an engineering design choice of obtaining a product quality of a required specification.
	Applicant argues that the LIU reference does not teach that the HCl exposure time is a result effective variable and therefore would not be optimized. The examiner is not persuaded because one of ordinary skill would recognize the relationship of concentration, pressure, and reaction rate (time). A higher concentration or pressure would naturally require less time to fully reduce the oxide shell on the nanowires. Although the reference does not expressly state time is a result effective variable, it is generally understood to be controllable. 
	Applicant points out that LIU does not teach how the HCl exposure changes the transmittance of the film and asserts the formed film would have increase haze. Applicant’s assertion is not persuasive. The examiner maintains that the LIU process 
	Applicant further argues that the fused network has a low sheet resistance with excellent optical properties. The examiner maintains that the LIU reference teaches changing the thickness of nanowires to increase transmittance and further teaches the relationship between thickness and resistivity. 
 	Turning to the rejection to claim 1 the examiner previously stated that the provided vapor in LIU would inherently condense. However, applicant is correct in stating that conditions could be provided such that there is no phase change (i.e. a pre-heated nanowire film). Upon review of the previous office action the examiner has removed the previous rejection and provided a new rejection using MAGDASSI as the primary reference.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-13 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LIU et al. “Silver nanowire-based transparent, flexible, and conductive thin film” (Jan. 2011).
Regarding claims 11, 12, and 16-18
	LIU teaches a method of making a transparent conductive film abstract. The method includes depositing a suspension of metal nanoparticles onto a substrate and drying page 2 left column. The nanowires are then exposed to HCl vapor for 5-10 min page 2 right column.
page 3 right column. The reference states that the treatment removes oxidation on the nanowire which allows improved contacts between nanowires. The process is applying the same vapor fusing agent to the same metal nanowires and is therefore considered to be fusing adjacent nanoparticles together.
	LIU teaches the HCl exposure step is for 5-10 minutes but does not teach a duration of about 4 minutes or less. However, reducing the time the HCl is exposed to metal nanowires is considered to be a discovery of optimal or workable ranges of the general conditions disclosed in the prior art, MPEP 2144.05.II.A. Therefore, changing the acid concentration or the time of exposure is therefore prima facie obvious.
LIU teaches the transparency of the film is generally about 75% but further teaches the transparency can be improved by using smaller diameter nanowires page 5 left column. At the time of the invention it would have been prima facie obvious to one for ordinary skill in the art to increase transparency to a degree required by a particular electronic device by decreasing nanowire diameter. 
	LIU also teaches there is a relationship between film thickness (surface loading) and sheet resistance/transparency, Fig. 5. A thicker film blocks more light but lowers resistivity of the film. In combination with using smaller diameter nanowires, both the sheet resistance and the transparency can be improved. 
	The amount of nanowires used and the relative dimensions of the nanowires used are result effective variables that determine the sheet resistance and transparency of the final product. Changing the dimensions and loading of metal nanowires is considered to be a discovery of optimal or workable ranges of the general conditions 
Regarding claim 13,
	LIU teaches the HCl exposure step is for 5-10 minutes but does not teach a duration of about 3 minutes or less. However, reducing the time the HCl is exposed to metal nanowires is considered to be a discovery of optimal or workable ranges of the general conditions disclosed in the prior art, MPEP 2144.05.II.A. Therefore, changing the acid concentration or the time of exposure is therefore prima facie obvious.
Regarding claim 15,
	The nanowires in LIU are silver abstract.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LIU et al. “Silver nanowire-based transparent, flexible, and conductive thin film” (Jan. 2011) in view of MAGDASSI et al. (US 2012/0168684).
Regarding claim 14,
	LIU teaches a method of reducing oxides from a nanowires and forming low resistance connections between nanowires. However, LIU uses silver nanowires and does not teach the use of other metals.
MAGDASSI teaches a method of forming a continuous network of sintered nanoparticles having high electrical conductivity [0039]. The nanoparticles can be rod-like particles (nanowires) [0052] and are made of metal [0056] including silver which is used in LIU. The fusing agent can be HCl [0057]. The reference further teaches that in addition to silver, other metals such as copper, gold, indium, tin, iron, platinum, titanium [0056]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to provide the HCl of LIU to other nanowires such as those described in MAGDASSI as a substitution of known metals that can have oxides reduced to improve electrical conductivity.
Claim 1-10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MAGDASSI et al. (US 2012/0168684) in view of LIU et al. “Silver nanowire-based transparent, flexible, and conductive thin film” (Jan. 2011).
Regarding claims 1, 2, 6, and 7,
	MAGDASSI teaches a method of forming a continuous network of sintered nanoparticles having high electrical conductivity [0039]. The sintering forms a network [0001]. The nanoparticles are provided in a solution and coated onto a substrate before evaporating the solvent [0042]. A sintering (fusing) agent is included in the composition or can be separately applied [0041]. The nanoparticles can be rod-like particles (nanowires) [0052] and are made of metal [0056] such as silver, copper, gold, indium, tin, iron, platinum, titanium. The sintering (fusing) agent can be HCl [0057].
	The MAGDASSI reference teaches the treatment of silver nanoparticles (nanowires) with an HCl sintering (fusing) agent but does not expressly teach the transmittance or sheet resistance of the film. However, LIU teaches a similar process of providing metal nanowires to a substrate and treating with HCl vapor. The resulting properties of the treated film of nanowires are generally about 75% but further teaches the transparency can be improved by using smaller diameter nanowires page 5 left column. At the time of the invention it would have been prima facie obvious to one for 
	In addition, LIU also teaches there is a relationship between film thickness (surface loading) and sheet resistance/transparency, Fig. 5. A thicker film blocks more light but lowers resistivity of the film. In combination with using smaller diameter nanowires, both the sheet resistance and the transparency can be improved. At the time of the invention it would have been prima facie obvious to change the thickness of the film in MAGDASSI to achieve a desired resistance/transparency.
Regarding claim 3,
	The examples show using NaCl as the sintering (fusing) agent at different concentrations that fall within the claimed range, [0096] and Table 1. The table further shows that concentration is a result effective variable and also teaches a broader range [0057].
Regarding claims 4 and 5,
	MAGDASSI teaches a two-step process of depositing nanoparticles and sintering agent [0041] in addition to mixing the nanoparticles and sintering agent together with a single deposition [0042].
Regarding claims 8-10,
The MAGDASSI reference teaches the treatment of silver nanoparticles (nanowires) with an HCl sintering (fusing) agent but does not expressly teach the transmittance, sheet resistance, or surface loading (thickness) of the film. However, LIU teaches a similar process of providing metal nanowires to a substrate and treating with HCl vapor. The resulting properties of the treated film of nanowires are generally about page 5 left column. At the time of the invention it would have been prima facie obvious to one for ordinary skill in the art to increase transparency of the film in MAGDASSI to a degree required by a particular electronic device by decreasing nanowire diameter. 
	In addition, LIU also teaches there is a relationship between film thickness (surface loading) and sheet resistance/transparency, Fig. 5. A thicker film blocks more light but lowers resistivity of the film. In combination with using smaller diameter nanowires, both the sheet resistance and the transparency can be improved. At the time of the invention it would have been prima facie obvious to change the thickness of the film in MAGDASSI to achieve a desired resistance/transparency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AUSTIN MURATA/Primary Examiner, Art Unit 1712